NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WADE TRAVIS WEBB,                               No. 18-16659

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00268-FRZ

 v.
                                                MEMORANDUM*
COUNTY OF PIMA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Wade Travis Webb appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging due process and equal protection

claims. We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(order). We affirm.

      The district court properly dismissed Webb’s claims against defendants

Dupnik, Nanos, Napier, and LaWall in their individual capacities because Webb

failed to allege facts sufficient to show that any of these defendants personally

participated in the alleged deprivations. See Starr v. Baca, 652 F.3d 1202, 1207-08

(9th Cir. 2011) (elements for supervisory liability under § 1983).

      The district court properly dismissed Webb’s claims against defendants

Pima County, and Dupnik, Nanos, Napier, and LaWall in their official capacities,

because Webb failed to allege facts sufficient to show that a policy or custom of

Pima County caused his alleged injury. See Castro v. County of Los Angeles, 833
F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing requirements to establish

municipal liability under Monell v. Department of Social Services, 436 U.S. 658

(1978)).

      The district court properly dismissed Webb’s claims against defendant

Castillo, the investigating officer, because Webb failed to allege facts sufficient to

show he was not provided with the process he was due, or that Castillo acted with

“an intent or purpose to discriminate against him based upon his membership in a

protected class.” Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003)

                                           2                                    18-16659
(explaining elements of an equal protection claim); see also Ingraham v. Wright,

430 U.S. 651, 672 (1977) (explaining the elements of a due process claim).

      We lack jurisdiction to consider the district court’s denial of Webb’s motion

for relief from a final judgment because Webb failed to file a separate or amended

notice of appeal. See Fed. R. App. P. 4(a)(4)(B)(ii).

      AFFIRMED.




                                         3                                   18-16659